              Case 2:20-cr-00215-RSM Document 41 Filed 07/27/21 Page 1 of 2




 1                                                        Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                          NO. CR20-215RSM
10
                              Plaintiff,
11                                                       ORDER EXTENDING TIME TO
                         v.                              RESPOND TO MOTION
12
      ELLEN REICHE,
13
14                            Defendant.
15
16         The COURT, having considered the government’s unopposed motion, HEREBY
17 grants the motion. The government’s response is now due August 6, 2021, and the
18 motion is re-noted for August 13, 2021.
19         DATED this 27th day of July, 2021.
20
21
22
23
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
24
25
26
    Presented by:
27 s/ Thomas Woods
28 THOMAS WOODS
     ORDER EXTENDING TIME - 1                                           UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, STE. 5220
     United States v. Ellen Reiche, CR20-215RSM
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:20-cr-00215-RSM Document 41 Filed 07/27/21 Page 2 of 2




 1 Assistant United States Attorney
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER EXTENDING TIME - 2                                  UNITED STATES ATTORNEY
                                                               700 STEWART STREET, STE. 5220
     United States v. Ellen Reiche, CR20-215RSM
                                                                SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
